internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp plr-166330-01 date date taxpayer predecessor business a business b year date x state a we respond to your letter dated date requesting rulings as to the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated january and the information submitted is summarized below prior to year predecessor was a membership association exempt from federal_income_tax under sec_501 of the internal_revenue_code that conducted tax-exempt business a beginning in year predecessor relinquished its tax-exempt status as a consequence of the expansion of its activities to include taxable business b the termination of tax-exempt status did not alter the historic purpose structure management or membership of predecessor from year until date x predecessor operated as an unincorporated association_taxable_as_a_corporation to obtain limited_liability protection for its members on date x predecessor incorporated as taxpayer a newly formed state a non-stock membership corporation pursuant to a plan of incorporation all of the assets of predecessor were transferred to and all of the liabilities of predecessor were assumed by taxpayer and predecessor ceased to exist as a separate legal entity the incorporation taxpayer has proposed to transfer assets related to activities that would produce unrelated_business_income if conducted by taxpayer to a wholly owned for-profit subsidiary newco formed under the applicable state a laws solely in exchange for newco stock and the assumption by newco of liabilities associated with the transferred assets taxpayer has made the following representations a the incorporation qualified as a reorganization within the meaning of sec_368 following the incorporation taxpayer continued to conduct both tax- exempt business a and taxable business b none of the assets or activities of taxpayer or predecessor had been b acquired following year in a reorganization within the meaning of sec_368 or an applicable_asset_acquisition within the meaning of sec_1060 the assets of taxpayer were purchased and or developed by taxpayer or c predecessor in the ordinary course of its business operations d except for newco qualification of taxpayer as tax-exempt under sec_501 will not require the formation of any legal entities under the applicable state a laws or any change in taxpayer’s articles of incorporation or by-laws the assets to be transferred to newco will represent less than percent of e both net and gross assets of taxpayer the taxpayer will qualify as an organization exempt from federal_income_tax f under sec_501 following the transfer of assets to newco g other than asset dispositions in the ordinary course of its business and investment operations taxpayer has no plan or intention to dispose_of its assets based solely on the information submitted and representations made we rule that taxpayer is a corporation described in sec_1_337_d_-4 provided that taxpayer is tax-exempt under sec_501 within three years from date for the taxpayer to be recognized as tax-exempt a form_1024 application_for recognition of exemption under sec_501 must be filed with the service accordingly subject_to the proviso in the preceding sentence upon the change_of status of taxpayer to a tax-exempt_entity taxpayer will not be treated pursuant to sec_1_337_d_-4 as if it transferred all of its assets to a tax-exempt_entity immediately before the change in status becomes effective in a transaction to which sec_1_337_d_-4 applies no opinion is expressed about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not directly covered by the above rulings in particular no opinion is expressed concerning the tax consequences associated with the incorporation or whether the taxpayer may qualify for tax-exempt status under the code also no opinion is expressed as to the tax consequences of any disposition of assets by the taxpayer subsequent to the proposed transaction the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request verification of the information representations and other information may be required as part of the audit process a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours associate chief_counsel corporate mark s jennings chief branch
